Citation Nr: 1426383	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to September 1997.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) determining there was not new and material evidence and, therefore, denying his petition to reopen his previously denied claim of entitlement to service connection for a cervical spine (neck) disorder.  The RO previously had denied this claim in a July 2005 rating decision that had become a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  A previously decided claim may not be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  And regardless of what the RO determined concerning this, so, too, must the Board make this threshold preliminary determination of whether there is this required new and material to reopen the claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 8 Vet. App. 1 (1995).  If there is not this required new and material evidence to reopen the claim, then what the RO determined in this regard is ultimately irrelevant because further consideration of the claim is neither required nor permitted.  Id.

Before determining whether the claim should be reopened and further adjudicated, however, the Board is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran was afforded a VA compensation examination in furtherance of this claim in March 2009.  VA is not obligated to provide VA medical examinations in new-and-material-evidence cases unless and until the claim is reopened.  See generally 38 C.F.R. § 3.159(c)(4)(iii) (2013).  However, once VA undertakes to provide a VA medical examination, even if not statutorily obligated to, it must ensure the examination in adequate, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The March 2009 VA examination is inadequate, as the rationale for the conclusions reached were speculative, and medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in equivocal terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Supplement medical comment therefore is needed regarding the etiology of any current cervical spine disorder.

Also, all outstanding and relevant VA clinical records dated from March 13, 2012 to the present must be obtained and associated with the claims file for consideration.  


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file (physical or electronic) all outstanding and relevant VA clinical records dated since March 13, 2012.

2.  Upon receipt of all additional records, schedule another VA compensation examination (preferably an orthopedic evaluation) to first clarify all current cervical spine or neck disorders by way of diagnoses.  And regarding each, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the disorder began during the Veteran's military service from November 1994 to September 1997 or, if involving arthritis, manifested to a compensable degree within a year of his service, so by September 1998, or is otherwise related or attributable to his service.  

In making these necessary determinations, the examiner must review all pertinent evidence in the claims file and confirm in the examination report that this requested review took place.

Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


Most essential is that the examiner provides explanatory rationale for the opinion, not just review the file.  If, like before, an opinion cannot be rendered without resorting to mere speculation, then the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

3.  Then again determine whether this claim should be reopened and readjudicated on its underlying merits.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

